Citation Nr: 1131282	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-30 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as secondary to the service-connected sinusitis.

2.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and April 2009 rating decisions by the RO.  

In June 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.  



FINDINGS OF FACT

1.  The Veteran did not manifest complaints or findings of a gastrointestinal disorder in service or for many years thereafter.

2.  The current gastrointestinal disorder is not shown to be due to an event or incident of his active service or to have been caused or aggravated by the service-connected sinusitis.

3.  The service-connected sinusitis and dysthymic disorder are each rated as 50 percent disabling and combine to a rating of 80 percent.

4.  The service-connected disabilities are not shown to be of such severity as to preclude the Veteran from securing and following substantially gainful employment consistent with his educational background and occupational experience.



CONCLUSIONS OF LAW

1.  The Veteran does not have a gastrointestinal disability due to disease or injury that was incurred in or aggravated by active service; nor is any proximately due to or the result of the service-connected sinusitis.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The criteria for the assignment of a total rating based on individual unemployability by reason of service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.15, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VCAA applies to the instant claim. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The November 2006, January 2007, and February 2009 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the law and regulations outlined hereinabove.  

In this regard, these letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims for TDIU and service connection, and the assistance that VA would provide to obtain information and evidence in support of his claims.  

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his claims file, and the proper steps were taken to obtain pertinent/identified records.  The Veteran was afforded VA examinations and the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  



Legal Criteria and Analysis

A. Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service-connected; and (3) competent evidence of a nexus between the two.

The Veteran contends that his gastrointestinal disorder is related to his service-connected sinusitis.  The Veteran's sinusitis is service connected and treatment records in the claims file contain diagnoses of gastrointestinal disorders (see the December 2009 letter and VA treatment records).

Regarding the third element, which involves a nexus between the claimed disability and the service-connected disability, the Board notes that there is evidence of record that is in favor of and against the claim.  

It is the Board's principal responsibility to assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In favor of the claim is an October 2008 letter written by a private physician who discussed the Veteran's various medical problems and stated that the Veteran had "chronic sinusitis and post nasal drip causing gastritis."  The physician further opined that several of the diagnoses were service related including the post nasal drip causing his stomach problems.

It is not clear from this letter to what extent the physician is familiar with the Veteran's medical history.  Furthermore, no rationale was provided to explain the basis of the opinion.  

The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1993).

Due to these deficiencies, the Board finds the opinion is found to have limited probative value.

Against the claim are the opinions of a VA physician dated in March 2009 and a gastroenterologist dated in May 2011.

The VA physician noted that the claims file was reviewed and stated that he disagreed with the assessment and opinion of Dr. M. R.  The physician opined that sinusitis and post nasal drip did not cause gastritis and that neither was a recognized cause of gastritis.  He added that there was no evidence in the literature that supported this and opined that the gastritis was not related to the service-connected sinusitis.  

The Board also sought a VHA medical opinion from a VA gastroenterologist.  After reviewing the record, the physician opined that it was not at least as likely as not that the Veteran's current gastrointestinal disability, to include gastritis, was caused by the service-connected sinusitis or related manifestations to include post nasal drip.  

In support of his opinion, the VA medical reviewer noted that there was no bona fide association between sinusitis and gastritis or post nasal drip and gastritis.   He added that, since there was no known relationship he was able to state that the condition was aggravated by the sinusitis or post nasal drip.  Sinusitis or post nasal drip should not aggravate esophageal reflux or any other GI problem.  

In response to the last question, the physician stated that the Veteran appeared to have "non-ulcer dyspepsia" and "gastroesophageal reflux."  "Non-ulcer dyspepsia" meant that the patient had stomach problems without any explainable cause, discovered on esophagogastroduodenoscopy.  Non-ulcer dyspepsia was a functional disorder of the stomach.  "Reflux esophagitis" was an irritation of the lining of the esophagus caused by the retrograde movement of stomach acid into the esophagus.  

The physician added that the Veteran did not have gastritis as this was a histological diagnosis from biopsy.  He noted that the original endoscopy report was not available, but that the results were summarized in a December 2009 letter stating that the procedure was only remarkable for reflux esophagitis and biopsies did not show the presence of gastritis.  

The term "reactive gastric changes" used in the letter was not synonymous with gastritis.  He added that, even if gastritis were present, the Veteran was taking medication that was the most common cause of gastritis and stomach ulcers, namely non-steroid anti-inflammatory medicines.  Since the Veteran had been taking naproxen, his stomach dysfunction must be assumed to be from naproxen until its use had been discontinued for an extended time.  

The physician also stated that there was no clear relationship between the presence or absence of gastritis on biopsy and typical clinical symptoms of dyspepsia.  The majority of patients with histologically demonstrated chronic gastritis were symptomatic.  

The physician opined that the most likely cause for the Veteran's esophageal reflux was his morbid obesity as the more weight there was in the abdomen, the more internal abdominal pressure there was to push stomach contents back into the chest.  The Board notes that the physician cited to medical references.  

Significantly, both physicians reviewed the claims file and provided opinions based on sound medical principles.  The VHA gastroenterologist, in particular, was very thorough in addressing the nature and etiology of the claimed gastrointestinal disorder.  

As these two physicians demonstrated familiarity with the Veteran's medical history and provided opinions with supporting rationale, their opinions are deemed to be highly probative and more persuasive than the opinion that is not supported by a rationale.  

To the extent that the VHA opinion may have linked the gastrointestinal problems to naproxen, the Board notes that this medication is not shown to have been taken for a service-connected disability.  

The Board also has considered the testimony provided by the Veteran regarding his symptoms and his belief that his post nasal drip caused his reflux; however, he is not shown to have the requisite medical training or experience required to provide a medical opinion.  Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Jandreau v. Nicholson, 492 F.3d. 1372 (2007).

Based on this record, the Board finds that the more probative and persuasive evidence preponderated against the Veteran's claim of secondary service connection.

The Board also must consider whether the claimed gastrointestinal disorder is directly related to the Veteran's period of active service.  

Significantly, the service treatment records contain no complaints, findings, or diagnosis of a gastrointestinal disorder during the Veteran's period of service.

The postservice treatment records also are negative for a gastrointestinal disorder until many years after service.  

In May 1997, the Veteran's only reported gastrointestinal symptom was gas; his reflux symptoms were first reported in a March 1999 VA treatment record.

The Veteran was later diagnosed as having GERD, reflux esophagitis, and reactive gastric changes (see VA treatment records in 2004 and 2009, and the December 2009 letter).  In short, this was many years after the Veteran's separation from service.  

The passage of many years between separation from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran in this regard has presented no competent evidence that would serve to link the claimed gastrointestinal condition to any event or incident in service.  

Thus, on this record, a preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt doctrine is not for application in this case.


B. TDIU

Total disability meriting a 100 percent rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  3 8 C.F.R. §§ 3.340(a)(1), 4.15.

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service- connected disability to bring the combined rating to 70 percent or more.

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16.

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...."

Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the present case, the service-connected dysthymic disorder and sinusitis are each rated as 50 percent disabling and combine to a rating of 80 percent.  Consequently, the percentage requirements of 38 C.F.R. § 4.16(a) are met.  

The Board must now address whether the competent evidence establishes that the service-connected disabilities preclude the Veteran from securing and following substantially gainful employment given his educational and work background.  

The records obtained from the Social Security Administration (SSA) indicated that the Veteran had a high school education with two years of college, as well as special training in elevator maintenance and repair.  

In June 2010, the Veteran testified that he would not be able to function in a full time job due to his service-connected disabilities because they were productive of frequent headaches and required doctor appointments.  

A May 2001 SSA decision awarded the Veteran disability benefits after finding the Veteran had impairment that prevented him from performing past relevant work or any other work.  To the extent that the SSA regulations differ from VA's requirements and the finding was based primarily on nonservice-connected disabilities, the SSA decision has limited application in this case.

However, the SSA decision found that the limitations caused by the Veteran's anxiety and depression were "no more than slight" and that the chronic sinusitis only allowed him to tolerate "limited exposure to temperature extremes, noise, dust, vibration and humidity."  

The Veteran was afforded VA examinations to determine whether there service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.

At a March 2007 VA sinus examination, the Veteran was examined and the claims file was reviewed.  He did not have flare-ups or incapacitating episodes of sinusitis and rarely had episodes of epistaxis.  His daily activities were affected in that he had to blow his nose frequently and to clear his throat frequently during the course of the day.  He also reported having difficulty in concentrating due to headaches.  The opinion offered by a nurse and physician was that the Veteran was employable based on his sinusitis.  

At a March 2007 VA examination for mental disorders, the Veteran was examined and the claims file was reviewed.  The Veteran reported having daily symptoms that were moderate in severity.  He noted not being able to work due to an inability to function or concentrate.  His last job was selling magazine subscriptions and only lasted about 2 weeks because he could not handle it.  He worked for many years as an elevator mechanic and drove a cab for 4 years.  He also did various part-time jobs for several years, including home improvement work.  

The psychiatrist opined that the Veteran appeared to have mild social and occupational dysfunction and that, from a psychiatric standpoint, he was not unemployable and could perform a job that offered flexibility and a relaxed atmosphere.  This would not be inconsistent with his previous work experience or educational background.  

Given the Veteran's education, prior work-related training and work experience, the evidence does not establish that the Veteran is precluded from securing and following all forms of substantially gainful employment solely due to the service-connected chronic sinusitis and dysthymic disorder.  

Accordingly, on this record, the Board finds that the claim for a TDIU rating must be denied.



ORDER

Service connection for a gastrointestinal disorder, claimed as secondary to the service-connected sinusitis is denied.  

A TDIU rating by reason of service-connected disability is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


